significant index no dollar_figure department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep set aat hm in re plan taxpayer section c of the plan dear this is in response to the request for rulings with regard to the limitations on benefits under sec_415 of the internal_revenue_code code the plan is a defined_benefit_plan and is intended to be a qualified_plan under sec_401 of the code the plan is a governmental_plan within the meaning of sec_414 of the code benefits under the plan are determined based on service and compensation the plan also provides under section c of the plan for cost_of_living_adjustments for all retired participants of three percent compounded annually commencing on the first day of the january following the third anniversary of the retirement of the participant you have requested the following rulings that the maximum benefit payable under sec_415 of the code payable at retirement is not reduced to reflect the value of the cost of living adjustment provided for under section c of the plan and that a retired participant may automatically receive an enhanced benefit reflecting the cost of living adjustment provided for under section c of the plan as long as the benefit for the calendar_year does not exceed the maximum benefit for the calendar_year sec_415 computed without regard to the cost of living adjustment or in the alternative that the maximum benefit payable under sec_415 of the code payable at retirement is not reduced to reflect the value of the cost of living adjustment provided for under section c of the plan until the cost of living adjustment provided for under section c of the plan begins to take effect on the january following the third anniversary of the participant's retirement date or in the alternative that the maximum benefit payable under sec_415 of the code payable at retirement is reduced to reflect the value of the cost of living adjustment provided for under section c of the plan even though the adjustment does not begin until the january following the third anniversary of the participant's retirement date that the plan is not required to recoup payments if any that have been made to a retired participant prior to this ruling_request in excess of the amount payable under sec_415 of the code by suspending or reducing the retirement benefit paid to the participant in the future law sec_401 of the code provides that a_trust shall not constitute a qualified_trust under that section if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 sec_415 of the code provides that the benefits with respect to a participant exceed the limitations of that subsection if wnen expressed as an annual_benefit within the meaning of paragraph such annual_benefit is greater than the lesser_of a dollar_figure or b percent of the participant's average compensation_for his high years sec_415 of the code provides in general that for purposes of paragraph the term annual_benefit means a benefit payable annually in the form of a straight life_annuity with no ancillary_benefits under a plan in which employees do not contribute and under which no rollover_contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_457 are made sec_415 of the code provides that if the benefit under the plan is payable in any form other than the form described in subparagraph a or if employees contribute to the plan or make rollovers contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_457 the determinations as to whether the limitation described in paragraph has been satisfied shall be made in accordance with regulations prescribed by the secretary by adjusting such benefit so that it is equivalent to the benefit described in subparagraph a any ancillary benefit which is not directly related to retirement income benefits shall not be taken into account and that portion of any joint_and_survivor_annuity which constitutes a qualified_joint_and_survivor_annuity as defined in sec_417 shall not be taken into account for purposes of that subparagraph b sec_415 of the code provides that the secretary shall adjust annually a the dollar_figure amount in subsection b a b in the case of a participant who separated from service the amount taken into account under subsection b b and c the dollar_figure amount in subsection c a for increases in the cost-of-living in accordance with regulations prescribed by the secretary sec_1 c i of the regulations provides that where a defined_benefit_plan provides a retirement benefit in any form other than a straight life_annuity the plan benefit is adjusted to a straight life_annuity beginning at the same age which is the actuarial equivalent of such benefit in accordance with rules determined by the commissioner sec_1 c iii of the regulations provides that for purposes of the adjustment described in sec_1 c of the regulations the value of benefits provided by the plan which reflect post-retirement cost of living increases to the extent that such increases are in accordance with sec_415 and sec_1 are not taken into account sec_1 a of the regulations which were issued in and have not yet been modified for subsequent changes in law provides that under sec_415 the dollar limitation under sec_415 applicable to defined benefit plans for limitation years to which sec_415 applies is adjusted annually to take into account increases in the cost of living the adjustment of the dollar limitation is made by multiplying an annual adjustment factor by dollar_figure the statutory dollar limit in for purposes of that paragraph the annual before adjustment for the cost of living adjustment is to be determined by the commissioner sec_1 a of the regulations provides that the adjusted dollar limitation applicable to defined benefit plans is effective as of january of each calendar_year and applies with respect to limitation years ending with or within that calendar_year sec_1 c of the regulations provides that a defined_benefit_plan may include a provision for an annual automatic cost-of-living adjustment of the dollar limitation described in sec_415 in accordance with sec_1 a of the regulations however the provision may only provide for scheduled annual increases in the dollar limitation which become effective no sooner than the date determined in accordance with sec_1 a of the regulations analysis sec_415 of the code provides for a dollar limitation expressed in the form of an annual_benefit with respect to the benefit of a participant in a defined_benefit_plan sec_415 of the code provides that for purpose of the limitations of sec_415 benefits must be in the form of a straight life_annuity sec_415 further provides that if benefits are not in the form of a straight life_annuity such benefits must be adjusted so that they are in the form of a straight life_annuity generally an annuity that provides for an increasing benefit would require an adjustment however if the increase in benefit is merely because of a dollar limitation increase then the annuity form is still considered straight life section c of the plan provides for all retired participants for three percent benefit increases commencing with the first day of january next following the third anniversary date of retirement under the terms of the plan there are no restrictions or conditions accordingly the cost_of_living_adjustments provided on the three percent increase under section c of the plan are a part of the form of retirement benefit provided under the plan of the regulations sec_1 c of the regulations provides that a defined_benefit_plan may include a provision for an annual automatic cost-of-living adjustment of the dollar limitation described in sec_415 of the code in accordance with sec_1 a in the instant case section c of the plan differs from the provision described in sec_1 c of the regulations in that section c of the plan provides for benefit increases for all participants of the plan whereas the provision in sec_1 c provides for increases merely for those participants whose benefits are limited by the provisions of sec_415 of the code therefore the provisions of section c of the plan must be taken into account when determining the straight life_annuity actuarial equivalents of participants’ benefits for purposes of sec_1 c of the regulations consequently the maximum benefit under sec_415 payable at retirement must be reduced to reflect the value of the cost of living adjustment provided for under section c of the plan sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which such trust is a part provides for benefits that exceed the limitations of sec_415 of the code accordingly payments if any by the plan in excess of the limitations of sec_415 would cause the plan to fail to satisfy the requirements of sec_401 therefore the plan must correct for any payments in excess of the amounts payable under sec_415 if revproc_2003_44 2003_1_cb_1051 it is to continue to be a qualified_plan see conclusions the maximum benefit payable under sec_415 of the code payable at retirement must be determined taking into account the value of the cost of living adjustment provided for under section c of the plan a retired participant may not automatically receive an enhanced benefit reflecting the cost of living adjustment provided for under section c of the plan merely because the benefit in the calendar_year of enhancement does not exceed the maximum benefit for that calendar_year under sec_415 computed without regard to the cost of living adjustment the maximum benefit payable under sec_415 of the code payable at retirement must be reduced at retirement to reflect the value of the cost of living adjustment provided for under section c of the plan even though the cost of living adjustment provided for under section c of the plan begins to take effect on the january following the third anniversary of the participant's retirement date the plan must correct for payments if any in excess of the amounts payable under sec_415 of the code if it is to continue to be a qualified_plan this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent we are furnishing a copy of this letter to the enrolled_actuary for the plan in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in if you have any questions concerning this matter please contact not a toll free number sincerely f james e holland jr manager employee_plans technical
